Citation Nr: 1435106	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958. 

The Veteran died in March 2013 during the pendency of this appeal.  Nevertheless, in June 2013, the RO determined that the Veteran's wife is an eligible survivor to substitute for the decedent.  See 38 U.S.C.A. § 5121A.  The Board notes that since the RO has authorized substitution, the claim will be processed as if the Veteran were still alive.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to a TDIU.

The case was previously before the Board in August 2012 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in December 2012, granting the Joint Motion, and returned the case to the Board.  In May 2014, the Board requested an medical opinon for further development in accordance with the Joint Motion.  The Board is satisfied that there has been substantial compliance with this specific remand directive and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

Resolving all doubt in favor of the Veteran, with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combined to render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to the Veteran's service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran claimed that he was unemployable due to his service-connected disabilities.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a).
The Veteran filed his claim in March 2010.  At the time of his claim, service connection had been granted for bilateral hearing loss, evaluated as 60 percent disabling and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating was 60 percent, effective August 25, 2009.  The hearing loss rating meets the preliminary criteria for consideration for entitlement to TDIU on a schedular basis because he has a single disability that is rated at least at 60 percent.

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

After the JMR, the Board requested a medical opinion.  The report detailed the Veteran's history of being a tour bus driver, an auto mechanic and mail handler.  The report also noted the Veteran's educational history.  The report details the difficulties the Veteran would have encountered seeking gainful employment.  The examiner provided the following opinion: "given [the Veteran's] limitations and necessary accommodations...it is at least as likely as not that the Veteran's hearing loss and tinnitus would have prevented the Veteran from securing and maintaining gainful employment for which his educational and occupational experience would otherwise qualify him from March 2009 - March 2013."

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, the July 2014 medical opinion, and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.

ORDER

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


